Citation Nr: 1705894	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-41 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Clark W. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2014 the Veteran testified at a hearing before a Veteran Law Judge.  Unfortunately, the transcript from that hearing was inaudible.  Subsequently, in an August 2014 correspondence, the Veteran was offered another hearing.  However, the Veteran responded in an October 2014 signed correspondence that he did not wish to appear for a new hearing and provided a statement in lieu of his testimony. 

In December 2014 the Board remanded the Veteran's claim of entitlement to service connection for a duodenal ulcer for a VA medical examination and to contact the Social Security Administration (SSA) in order to obtain any evidence related to any disability determination.  SSA was contacted in November 2015.  Following a November 2015 VA examination, the RO issued a Supplemental Statement of the Case in May 2016 denying the Veteran's service connection claim for a duodenal ulcer.  The case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Pursuant to the Board's December 2014 remand, the Veteran was to be afforded a VA examination in order to determine the etiology of his duodenal ulcer.  Following the examination, the examiner was asked to opine as to whether the Veteran's pre-existing ulcer was clearly and unmistakably not aggravated beyond the natural progression of the disease during service.  

In November 2015 the Veteran was afforded a VA examination at the Bay Pines VA Healthcare System.  The medical examiner determined that the Veteran's pre-existing ulcer was less likely as not (less than 50% probability) aggravated beyond the natural progression of the disease during service.  

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

In matters involving pre-existing injury or disease, "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(a)(2016).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 206-07 (1993);  Green v. Derwinski, 1 Vet. App. 320, 323 (1991);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Although the Veteran underwent a November 2015 VA examination, the nexus opinion provided in it is inadequate because the examiner did not consider the appropriate clear and unmistakable standard, explained above.  Consequently, an opinion which uses the appropriate legal standard is required.  See Cataldo v. McDonald, 2015 WL 1236023, 311 (2015);  See also Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner that performed the November 2015 VA examination so that an addendum can be provided.  If this examiner is no longer available, then the file should be forwarded to a physician of similar experience and expertise.  A new examination of the Veteran is not required unless deemed warranted by the examiner.  The examiner is asked to address the following: 

   A.  Whether the Veteran's pre-existing ulcer was clearly and unmistakably not aggravated beyond the natural progression of the disease during service.  In other words, was any increase, clearly and unmistakably the result of the natural progression of the disability?

   The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present before the onset of the aggravation.

   A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






